Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              DETAILED ACTION
Claims 1-30 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 9-15, 19-20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0109686 A1) in view of Dinan (US 2016/0278083 A1). 

Regarding claim1, Jiang discloses a method of wireless communication, comprising: receiving an indicator that indicates cancellation of one or more scheduled transmissions on a group of resources (Paragraph 0095 discloses base station sends an indication to the UE to indicate resource elements or a port configuration to be muted in the first group of configuration resources or the second group of configuration resources), wherein the indicator has a format that is configurable to indicate whether scheduled transmissions in a downlink direction (Paragraphs 0132-0138 the UE may receive an indication for resource configurations and receive an indication for resources in the resource configurations not to be allocated to the first group of configuration resources and/or the second group of configuration resources. Thus, no superfluous resources are allocated to the UE. On the other hand, in a case that unused resources are muted, the resources in the allocated resource configurations to be muted may contain predetermined resource elements or a predetermined port configuration. Or alternatively, the UE may receive an indication for resource elements or a port configuration to be muted in step 5205). Jiang does not disclose the mechanism of wherein the indicator has a format that is configurable to indicate whether scheduled transmissions in an uplink direction, or both are cancelled; and cancelling one or more transmissions in response to the indicator.

Dinan discloses wherein the indicator has a format that is configurable to indicate whether scheduled transmissions in an uplink direction, or both are cancelled (Paragraphs 0253, 0257 discloses the wireless device may stop a monitoring of a downlink control channel of the first secondary cell on or before subframe n+8. According to an embodiment, the wireless device may stop uplink transmission on the first secondary cell before stopping uplink transmission on the PUCCH secondary cell); and cancelling one or more transmissions in response to the indicator (Paragraph 0162 discloses when an SCell is deactivated, the UE may stop receiving downlink signals and stop transmission on the SCell. Thus stopping the transmission) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a MAC command message comprises a bitmap to stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256).

Regarding claim 15, claim 15 comprises substantially similar limitations as claimed above in claim 1, using the transmitting entity, transmitting the indicator to perform the steps as cited in claim 1.
Regarding claim 29, claim 29 comprises substantially similar limitations as claimed above in claim 1, an apparatus for wireless communication comprising memory and a processor (Paragraph 0167, Jiang) to execute the instructions as discussed in claim 1.
Regarding claim 30, claim 30 comprises substantially similar limitations as claimed above in claim 1, an apparatus for wireless communication comprising memory and a processor (Paragraph 0167, Jiang) to execute the instructions as discussed in claim 1.
Regarding claims 5 and 19, Jiang discloses wherein the indicator includes two or more groups of resources that each apply to one of the downlink direction (Paragraphs 0132-0138 the UE may receive an indication for resource configurations and receive an indication for resources in the resource configurations not to be allocated to the first group of configuration resources and/or the second group of configuration resources. Thus, no superfluous resources are allocated to the UE. On the other hand, in a case that unused resources are muted, the resources in the allocated resource configurations to be muted may contain predetermined resource elements or a predetermined port configuration. Or alternatively, the UE may receive an indication for resource elements or a port configuration to be muted in step 5205). Jiang does not disclose the mechanism of or both or the uplink direction. 
Dinan discloses both or the uplink direction (Paragraphs 0253, 0257 disclose the wireless device may stop a monitoring of a downlink control channel of the first secondary cell on or before subframe n+8. According to an embodiment, the wireless device may stop uplink transmission on the first secondary cell before stopping uplink transmission on the PUCCH secondary cell. Paragraph 0162 discloses when an SCell is deactivated, the UE may stop receiving downlink signals and stop transmission on the SCell. Thus stopping the transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a MAC command message comprises a bitmap to stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256).
Regarding claims 6 and 20, Jiang discloses further comprising receiving a configuration message indicating an order of applying the two or more groups of resources to the downlink direction (Paragraphs 0078-0079, 0093-995 information about the resource configurations can be sent to the UE).
Dinan discloses the uplink direction (Paragraphs 0253, 0257 disclose the wireless device may stop a monitoring of a downlink control channel of the first secondary cell on or before subframe n+8. According to an embodiment, the wireless device may stop uplink transmission on the first secondary cell before stopping uplink transmission on the PUCCH secondary cell. Paragraph 0162 discloses when an SCell is deactivated, the UE may stop receiving downlink signals and stop transmission on the SCell. Thus stopping the transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a MAC command message comprises a bitmap to stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256).
Regarding claims 9 and 23, Dinan discloses wherein cancelling the one or more transmissions in response to the indicator comprises cancelling an applied type of transmission (Paragraphs 0253, 0257 disclose the wireless device may stop a monitoring of a downlink control channel of the first secondary cell on or before subframe n+8. According to an embodiment, the wireless device may stop uplink transmission on the first secondary cell before stopping uplink transmission on the PUCCH secondary cell. Paragraph 0162 discloses when an SCell is deactivated, the UE may stop receiving downlink signals and stop transmission on the SCell. Thus stopping the transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a MAC command message comprises a bitmap to stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256).
Regarding claims 10 and 24, Jiang discloses wherein the applied type of transmission for the downlink direction includes one of: a channel state information reference signal (CSI- RS) (Paragraphs 0079-0081), a synchronization signal block (SSB), a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), a positioning reference signal (PRS), or a combination thereof  (Paragraph 0073). 
Regarding claims 11 and 25, Dinan discloses wherein the applied type of transmission for the uplink direction includes one of: a physical uplink control channel (PUCCH) (Parag. 0126), a physical uplink shared channel (PUSCH) (Parag. 0135), a physical random access channel (PRACH), or a combination thereof (Parag. 0109).
Regarding claims 12 and 26, Jiang discloses wherein cancelling the one or more transmissions in response to the indicator comprises (Paragraphs 0132-0138 the UE may receive an indication for resource configurations and receive an indication for resources in the resource configurations not to be allocated to the first group of configuration resources and/or the second group of configuration resources. Thus, no superfluous resources are allocated to the UE. On the other hand, in a case that unused resources are muted, the resources in the allocated resource configurations to be muted may contain predetermined resource elements or a predetermined port configuration. Or alternatively, the UE may receive an indication for resource elements or a port configuration to be muted in step 5205) cancelling a portion of at least one of the transmissions that overlaps the group of resources (Paragraphs 0108, 0150-0151)
Regarding claims 13 and 27, Jiang discloses wherein cancelling the one or more transmissions in response to the indicator comprises (Paragraphs 0132-0138 the UE may receive an indication for resource configurations and receive an indication for resources in the resource configurations not to be allocated to the first group of configuration resources and/or the second group of configuration resources. Thus, no superfluous resources are allocated to the UE. On the other hand, in a case that unused resources are muted, the resources in the allocated resource configurations to be muted may contain predetermined resource elements or a predetermined port configuration. Or alternatively, the UE may receive an indication for resource elements or a port configuration to be muted in step 5205) cancelling an entire transmission that partially overlaps the group of resources (Paragraphs 0108, 0150-0151)
Regarding claims 14 and 28, Jiang discloses wherein cancelling the one or more transmissions in response to the indicator comprises cancelling a portion of the transmission that overlaps the group of resources based on a type of the transmission (Paragraphs 0132-0138 the UE may receive an indication for resource configurations and receive an indication for resources in the resource configurations not to be allocated to the first group of configuration resources and/or the second group of configuration resources. Thus, no superfluous resources are allocated to the UE. On the other hand, in a case that unused resources are muted, the resources in the allocated resource configurations to be muted may contain predetermined resource elements or a predetermined port configuration. Or alternatively, the UE may receive an indication for resource elements or a port configuration to be muted in step 5205).
Jiang does not disclose the mechanism of type of transmission. 
Dinan discloses or cancelling all of the transmission based on a type of the transmission (Paragraphs 0253, 0257 disclose the wireless device may stop a monitoring of a downlink control channel of the first secondary cell on or before subframe n+8. According to an embodiment, the wireless device may stop uplink transmission on the first secondary cell before stopping uplink transmission on the PUCCH secondary cell. Paragraph 0162 discloses when an SCell is deactivated, the UE may stop receiving downlink signals and stop transmission on the SCell. Thus stopping the transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a MAC command message comprises a bitmap to stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256).

Claims 2-4, 7-8, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0109686 A1) in view of Dinan (US 2016/0278083 A1) and further in view of Lee (US 2020/0015206 A1).
Regarding claims 2 and 16, the combination of Jiang and Dinan don’t disclose the mechanism of claims 2 and 16. In an analogous art, Lee discloses wherein the indicator includes an indication of the group of resources and zero or more flags indicating a direction of transmissions that are canceled (Paragraphs 0403,0404, 0407-0408 disclose if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, depending on a length of a time duration corresponding to the TTI(s) of the different direction, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues. For example, if the time duration is a predetermined length or more, the repetition may be stopped. Further, if the time duration is the predetermined length or less, the repetition transmission may skip the time duration corresponding to the TTI(s) of the different direction and may again continue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a method where the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation (Lee, abstract).
Regarding claims 3 and 17, the combination of Jiang and Dinan don’t disclose the mechanism of claims 3 and 17. In an analogous art, Lee discloses further comprising receiving a configuration message indicating which flags are included in the indicator (Paragraphs 0403,0404, 0407-0408 disclose if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, depending on a length of a time duration corresponding to the TTI(s) of the different direction, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues. For example, if the time duration is a predetermined length or more, the repetition may be stopped. Further, if the time duration is the predetermined length or less, the repetition transmission may skip the time duration corresponding to the TTI(s) of the different direction and may again continue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a method where the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation (Lee, abstract).
Regarding claims 4 and 18, the combination of Jiang and Dinan don’t disclose the mechanism of claims 4 and 18. In an analogous art, Lee discloses wherein cancelling the one or more transmissions comprises cancelling a transmission in a default direction when the indicator includes none of the flags indicating the direction of the one or more transmissions that are canceled (Paragraphs 0403,0404, 0407-0408 disclose if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, depending on a length of a time duration corresponding to the TTI(s) of the different direction, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues. For example, if the time duration is a predetermined length or more, the repetition may be stopped. Further, if the time duration is the predetermined length or less, the repetition transmission may skip the time duration corresponding to the TTI(s) of the different direction and may again continue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a method where the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation (Lee, abstract).
Regarding claims 7 and 21, the combination of Jiang and Dinan don’t disclose the mechanism of claims 7 and 21. In an analogous art, Lee discloses wherein an order of applying the two or more groups of resources to the downlink direction or the uplink direction is a default order (Paragraphs 0403,0404, 0407-0408 disclose if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, depending on a length of a time duration corresponding to the TTI(s) of the different direction, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues. For example, if the time duration is a predetermined length or more, the repetition may be stopped. Further, if the time duration is the predetermined length or less, the repetition transmission may skip the time duration corresponding to the TTI(s) of the different direction and may again continue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a method where the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation (Lee, abstract).

Regarding claims 8 and 22, the combination of Jiang and Dinan don’t disclose the mechanism of claims 8 and 22. In an analogous art, Lee discloses further comprising receiving an indication of whether transmissions in an opposite direction at a same time as the one or more scheduled transmissions are cancelled (Paragraphs 0403,0404, 0407-0408 disclose if TTI(s) of a different direction exists during a repetition transmission of a specific direction (DL or UL), it may be determined, depending on a length of a time duration corresponding to the TTI(s) of the different direction, whether the repetition is stopped or the repetition transmission skips a time duration corresponding to the TTI(s) of the different direction and again continues. For example, if the time duration is a predetermined length or more, the repetition may be stopped. Further, if the time duration is the predetermined length or less, the repetition transmission may skip the time duration corresponding to the TTI(s) of the different direction (opposite directions, uplink or downlink) and may again continue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the system of Jiang to provide a method where the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation (Lee, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2021/0385903 A1) discloses techniques and systems that enable user-equipment-initiated cancelation of a base station downlink transmission. The techniques and systems allow a user equipment (UE) to generate a downlink transmission cancelation request (DTCR) and send the DTCR to a base station to cancel or suspend an ongoing or scheduled downlink (DL) transmission from the base station. The UE can detect trigger events that can indicate that the DL transmission should be canceled or suspended (Abstract, Wang).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413